Dismissed and Memorandum Opinion filed August 19, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00445-CV
____________
 
GLENN L. WILLIAMS, Appellant
 
V.
 
DONALD R. HODGES, Appellee
 

 
On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2008-09194
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 23, 2010.  On June 10, 2010, this
court referred the case to mediation.  On August 2, 2010, appellant filed a motion
to dismiss the appeal because the case has settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.